Exhibit 10(rr)


RETENTION AGREEMENT




THIS RETENTION AGREEMENT, effective as of December 1, 2010 is made and entered
into between PPL Corporation (“PPL”) and Victor A. Staffieri (the “Executive”).


WHEREAS, PPL recognizes the need to develop and retain the Executive; and


WHEREAS, PPL has determined that certain steps should be taken to encourage the
Executive to remain with PPL;


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound, PPL and the Executive agree as
follows:




SECTION 1.  DEFINITIONS.


The following definitions are applicable to this Retention Agreement:


1.1  Affiliated Company or Affiliated Companies means any parent or majority or
50% owned subsidiaries of PPL (or companies, limited liability companies or
other legal entities under common control with PPL) including entities that are
members of the same controlled group of corporations (within the meaning of
Section 1563(a) of the Code) as PPL.


1.2  Board means the Board of Directors of PPL.


1.3  Code means the Internal Revenue Code of 1986, as may be amended from time
to time.


1.4  Committee means two or more non-employee directors, unless otherwise
determined by the Board, who have been designated by the Board to act as the
Committee and qualify as non-employee directors under the Exchange Act.


1.5  Common Stock means the common stock of PPL.


1.6  Disability or Disabled means the inability of the Executive to perform each
and every duty pertaining to the Executive's regular occupation by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than six months.


1.7  Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.  Reference in this Retention Agreement to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any rules promulgated thereunder.


1.8  Fair Market Value means the closing price of the Common Stock as reflected
in the New York Stock Exchange Composite Transactions on the date as of which
Fair Market Value is being determined or, if no Common Stock is traded on the
date as of which Fair Market Value is being determined, Fair Market Value shall
be the closing price of the Common Stock as reflected in the New York Stock
Exchange Com­posite Transactions on the next preceding day on which the Common
Stock was traded.


1.9  Person shall have the meaning given in Section 3(a)(9) of the Ex­change
Act, as modified and used in Sections 13(d) and 14(d) thereof; provided,
however, a Person shall not include (i) PPL or any of its subsid­iaries, (ii) a
trustee or other fiduciary holding securi­ties under an employee benefit plan of
PPL or any of its sub­sidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such secu­rities, or (iv) a corporation
owned, directly or indi­rectly, by the stockholders of PPL in substan­tially the
same proportions as their ownership of stock of PPL.


1.10  Termination for Cause means the termination by PPL or an Affiliated
Company of the Executive’s employment upon a finding by PPL’s Board that
Executive has (i) repeatedly and willfully either violated any policy of PPL or
an Affiliated Company (including PPL’s Standards of Conduct and Integrity or any
successor thereto) or violated any lawful direction of PPL or an Affiliated
Company, or (ii) that Executive has committed a felony in the performance of his
duties of employment.  No act, or failure to act, by Executive shall be deemed
to be “repeated” unless the Executive shall have received a written notice from
PPL setting forth in detail the particulars of the act, or the failure to act,
which PPL contends would constitute Cause when repeated and the Executive then
repeats such act or failure to act and does not resolve or otherwise cure such
behavior within thirty days of receipt of such notice.




SECTION 2.  RESTRICTED STOCK UNIT AWARD


2.1  In order to induce the Executive to remain in the employ of PPL or an
Affiliated Company, the Committee has authorized an award under Section 11 of
the PPL Corporation Incentive Compensation Plan (the “Award”) to the Executive
of 80,940 Restricted Stock Units (“RSUs”) with a restriction period that will
lapse, unless the restrictions lapse sooner pursuant to Section 2.2 of this
Retention Agreement, and provided the Executive has remained in continuous
employment with PPL or an Affiliated Company, on December 1, 2012 (“Lapse
Date”).


        (a)  The Executive hereby agrees that, upon instruction from the Chief
Executive Officer of PPL, the Executive will promptly execute and timely deliver
on behalf of LG&E and KU Energy LLC (f/k/a “E.ON US LLC”)(hereafter “LG&E LLC”)
to all employees of LG&E LLC, and its subsidiaries or affiliates, in possession
of any employment, retention, severance protection, change-in-control protection
or similar agreement entered into by LG&E LLC or its subsidiaries and
affiliates, excluding Executive and John R. McCall, a written notice of
non-renewal of such agreements in a form directed by PPL.”
 
(b) The Executive hereby acknowledges and agrees that the granting of this Award
compensates the Executive for, among other things, the loss of certain fringe
benefits and perquisites previously provided by LG&E LLC, including specifically
the (i) elimination of all tax gross-up payments on all fringe benefits and
perquisites effective as of January 1, 2011; (ii) termination of employer-paid
country club membership; and (iii) termination of employer-paid use of air
transportation (i.e., NetJets) for any non-business purpose.  The Executive
hereby acknowledges and agrees that the forbearance of these fringe benefits and
perquisites does not constitute Good Reason under Section 8(c) of his Employment
and Severance Agreement dated October 29, 2010 with LG&E LLC and that Exhibit A
of such agreement is hereby amended, restated and replaced in its entirety with
the Exhibit A attached hereto.


2.2  In the event of the Executive's death or  termination of Executive’s
employment by PPL or an Affiliated Company as a result of Disability while in
the employ of PPL or an Affiliated Company prior to the Lapse Date referenced
above, the Award will be prorated by multiplying the number of RSUs that would
have been free of restriction at the Lapse Date referenced above by a fraction,
the numerator of which will be the number of full months of actual service of
the Executive from the date of the Award up to the date of death or such
termination as a result of Disability, and the denominator of which will be the
number of full months of service during the vesting period that the Executive
would have had if the Executive had maintained active employment from the date
of the Award until the Lapse Date referenced above.  The date of such death of
such termination shall constitute the Lapse Date.


2.3  Delivery of the Common Stock upon the lapse of restrictions on the RSUs
shall be made on a date selected by PPL within 30 days following  the Lapse Date
in accordance with the terms and conditions of the PPL Incentive Compensation
Plan  including tax withholding requirements; provided that no delivery
of  Common Stock under this Agreement shall be made unless PPL has received from
the Executive (or from Executive’s estate),  an executed Release of Liability
Agreement in the form attached hereto as Addendum A prior to the 30TH day after
the Lapse Date.  Failure of Executive (or Executive’s estate) to timely provide
the executed Release of Liability Agreement shall result in the forfeiture in
full of the Common Stock.




SECTION 3.   FORFEITURE OF AWARD


3.1  The Executive shall forfeit all rights to any remaining RSUs if the
Executive retires or resigns employment with PPL or an Affiliated Company prior
to the Lapse Date in Section 2.1, unless, in the case of a resignation, the
Executive resigns to immediately assume, and does assume, another position with
PPL or an Affiliated Company.


3.2  If the Executive's employment ends as a result of a Termination for Cause,
the Executive shall forfeit all rights to the Award.




SECTION 4.  MISCELLANEOUS PROVISIONS.


4.1 Nontransferability.  No benefit or right provided under this Retention
Agreement shall be subject to alienation or assignment by an Executive (or by
any person entitled to such benefit pursuant to the terms of the Retention
Agreement) or subject to attachment or other legal process of whatever
nature.  Any attempted alienation, assignment or attach­ment shall be void and
of no effect.  Payment shall be made only to the Executive entitled to receive
the same or to the Executive's authorized legal representative.  PPL and all
Affiliated Companies will observe the terms of this Retention Agreement unless
and until ordered to do otherwise by a state or federal court.  As a condi­tion
of participation, each Executive agrees to hold PPL and all Affiliated Companies
harmless from any claim that arises out of PPL's or an Affiliated Company's
obeying any such order whether such order affects a judgment of such court or is
issued to enforce a judgment or order of another court.


4.2  No Employment Right; No Stockholder Right.  Neither this Retention
Agreement nor any action taken hereunder shall be construed as giving any right
to be retained as an employee of PPL or any Affiliated Company.  The Executive
shall have no rights as a stockholder of PPL in respect of the Common Stock
until such Common Stock is paid following the Lapse Date, including any right to
transfer any interest in the Common Stock, receive dividends or other
distributions in respect of the Common Stock or exercise any voting right in
respect of the Common Stock.


4.3  Government and Other Regulations.  The obligation of PPL to make payment
for the Award shall be subject to all applicable laws, rules and regulations,
and to such approvals by any government agencies.


4.4  Changes in Capital Structure.  In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Common Stock, appropriate adjustments shall be made to the number and/or
kind of RSUs awarded under the Award, as may be determined by the Committee in
its sole discretion.  Such adjustments shall be conclusive and binding for all
purposes.  Additional RSUs issued to the Executive as the result of any such
change shall bear the same restrictions as the RSUs to which they relate.
Without limiting the generality of the foregoing, in connection with a change in
capital structure, the Committee may provide, in its sole discretion, for the
cancella­tion of any outstanding Awards in exchange for payment in cash or other
property of the Fair Market Value (on the date of such exchange) of the RSUs
covered by such Awards.


4.5   Company Successors.  In the event PPL becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which PPL will not be the surviving corporation or in which
the holders of the Common Stock will receive securities of another corporation,
then such other corporation shall assume the rights and obligations of PPL under
this Retention Agreement.


4.6   Governing Law.  All matters relating to this Retention Agreement and to
the Award granted hereunder shall be governed by the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.


4.7  Relationship to Other Benefits.  The Award shall not be taken into account
in determining any benefits under any pension, retirement, profit sharing,
disability or group insurance plan of PPL or any Affiliated Company except as
may be required by federal tax law and regulation or to meet other applicable
legal requirements.


4.8   Administration.  This Retention Agreement and the Award are subject to the
terms and conditions of the PPL Incentive Compensation Plan and shall be
interpreted in accordance with the provisions thereof.


4.9   Entire Agreement. This Retention Agreement contains the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representa­tions and
negotiations in respect thereto.


4.10  Titles and Headings.  The titles and headings of the sections in this
Retention Agreement are for convenience of reference only, and in the event of
any conflict, the text of the Retention Agreement, rather than such titles or
headings, shall control.




[signature page follows]
 
 

--------------------------------------------------------------------------------

 


PPL CORPORATION




By _________________________________
___________________________
James H. Miller
Date
Chairman, President and
 
Chief Executive Officer
             
____________________________________
___________________________
Victor A. Staffieri
Date








 
 

--------------------------------------------------------------------------------

 
Exhibit A


Automobile Allowance
Financial Planning
Tax Preparation
Company Paid Reserved Parking
Executive Physical Examination
Supplemental Life Insurance - $2,000,000
Vacation - 5 weeks
LG&E LLC (or similar) Savings Plan
LG&E LLC (or similar) Nonqualified Savings Plan
LG&E LLC (or similar) Retirement Plan
LG&E LLC (or similar) Supplemental Executive Retirement Plan
 
 
 

--------------------------------------------------------------------------------

 
ADDENDUM  A


RELEASE OF LIABILITY
AGREEMENT BETWEEN


Victor A. Staffieri and PPL Corporation




This Release of Liability Agreement (“Release”) is entered into by and between
Victor a. Staffieri (“Executive”), and PPL Corporation, a Pennsylvania
corporation, by and for itself and its Affiliated Companies, as defined below
(“PPL”).


Whereas, Executive has become entitled to PPL Corporation Restricted Stock Units
pursuant to the terms of a Retention Agreement effective as of December 1, 2010
between PPL Corporation and Executive (“Retention Agreement”)(attached hereto as
Exhibit A); and


Whereas, Pursuant to the terms of the Retention Agreement, Executive has agreed
to Release certain claims as a condition to the delivery of the common stock
under the terms of the Retention Agreement.


Now, Therefore, It is hereby agreed as follows:


1.           Executive agrees unconditionally to release and discharge PPL
Corporation and all Affiliated Companies, as the term “Affiliated Companies” is
defined in the Retention Agreement (“Releasees”), from any and all actions,
causes of action, suits, claims, liabilities, obligations, or damages and
expenses (including attorneys’ fees and costs actually incurred), known or
unknown of any nature arising from any agreements between Executive and LG&E and
KU Energy, LLC (formerly “E.ON U.S. LLC”) dated prior to November 1, 2010, or
those, known or unknown, arising under the Age Discrimination in Employment Act
of 1967, as amended, and all other laws, statutes, rules and regulations arising
out of or relating to employment (hereinafter, “Claims”) except for those
agreements relating to former operations in Argentina listed on Attachment 1
("Excluded Agreements").


2.           Executive represents and certifies that he has carefully read and
fully understands all provisions and effects of this Release, and that he has
had the opportunity to discuss all aspects of this Release with his attorney or
other trusted advisor, that he is voluntarily entering into this Release
intending to be bound by its terms, and neither Releasees nor their agents,
representatives or attorneys have made any representations or promises other
than as set forth herein.


 3.           This Release shall in all respects be interpreted, enforced and
governed under the laws of Pennsylvania. The language of all parts of this
Release shall in all cases be interpreted as a whole, according to its fair
meaning, and not strictly for or against any of the Parties.


4.           This Release sets forth the entire agreement between Executive and
LGE-KU relating to Release of Claims required pursuant to the Retention
Agreement.  Nothing in this Release shall prevent or limit Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by LGE-KU and for which Executive may qualify.  Amounts
which are vested benefits or which Executive is otherwise entitled to receive
under any plan or program shall be payable in accordance with such plan or
program. Nothing herein shall limit Executive’s rights under any indemnification
rights provided by (i) LG&E and KU Energy LLC's and its affiliates' corporate
governing documents relating to indemnification of officers and directors, or
(ii) the Excluded Agreements.


5.           Executive understands and agrees that he has had a period of not
less than 45 calendar days to consider whether to sign this Release.  Executive
acknowledges that he has received the required disclosure material associated
with this Release.  Executive further understands and agrees that he has a
period of 7 calendar days after his execution of this Release within which to
revoke his signature, which revocation must be made in writing actually
delivered to Robert J. Grey, General Counsel within such 7 calendar day period
in order for the revocation to be effective (the “Revocation Period”).  This
Release is not effective, and PPL is under no obligation to make any payments or
provide any benefits to executive which are conditioned upon Executive executing
the Release under the terms of the Retention Agreement, unless and until the
Revocation Period passes with Executive not having timely and effectively
revoked his execution of the Release.








 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and PPL
have executed the foregoing Release.




_________________________________________
            Victor A. Staffieri
            Executive


_________________________________________
            DATE
 
 

--------------------------------------------------------------------------------

 










COMMONWEALTH OF ______________                )
)  SS:
COUNTY OF _______________________                 )


On this [     ] day of [            ], 2012, before me Victor A.
Staffieri  personally appeared to me known, and known to me to be the same
person described in and who executed the above instrument and he acknowledged to
me that he executed the same.


__________________________________________
Notary Public


My Commission Expires:   ___________________






PPL Corporation


By: ______________________________________
Title: _____________________________________
Date: _____________________________________

